UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4531


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHAWNTAY LAKEITH SWANN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     William L. Osteen,
Senior District Judge. (1:06-cr-00443-WLO)


Submitted:    October 14, 2008              Decided:   October 16, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James   R.  Saunders,   HARRINGTON,  SAUNDERS   &  JONES,  P.A.,
Greenville, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, David P. Folmar, Jr., Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shawntay    Lakeith         Swann    appeals    his       life    sentence

entered pursuant to his convictions for distribution of crack

cocaine.        The    Government         filed    two   Informations          of    Prior

Conviction, one prior to voire dire of the jury and one after

voire dire had begun but prior to the jury being sworn.                              Swann

asserts that he did not receive timely notice of the second

conviction, as required by 21 U.S.C. § 851 (2000).                              However,

because this issue was not raised at trial, it is reviewable

only for plain error.           United States v. Beasley, 495 F.3d 142,

148    (4th   Cir.    2007),    cert.      denied,   128     S.   Ct.    1471       (2008).

Moreover, Swann’s claim is foreclosed by our decision in Beasley

that a district court that accepts an § 851 information after

the jury was selected but before it was sworn has not plainly

erred.     Id. at 149-50.       Accordingly, we affirm.             We deny Swann’s

motion to file a pro se supplemental brief.                       We dispense with

oral     argument     because       the    facts   and   legal      contentions        are

adequately     presented       in    the    materials      before    the       court   and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2